Order entered October 15, 2012




                                               In The

                           .’lgift igtri t of igexa at aRag
                                       No. 05-12-01373-CV

                             IN RE JUSTIN LEE ASKEW, Relator

                            On Appeal from the 204th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F05-51334-Q

                                             ORDER

       The Court has before it relator’s October 9, 2012 petition for writ of mandamus. The

Court requests that real party in interest, The State of Texas, file a response by October 23, 2012.




                                                                    JUSTICE